DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/26/2019 and 6/24/2020 have been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8, 12-13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 2 and 12, the claims recite “obtaining the downlink transmission beam information from the base station and/or the downlink reception beam information of the terminal reported by the terminal based on the beam report configuration parameter.” Because the method of claim 1 is recited as being applied to a base station and claim 11 is directed to a base station, such “obtaining the downlink transmission beam information from the base station” appears to recite that the base station obtains information from itself. However, claims 1 and 11 appear to be directed to a terminal reporting information to a base station (i.e., “the beam report configuration parameter is used to indicate a terminal to report a beam satisfying a preconfigured condition in the downlink beam management procedure”). It is therefore unclear if this claim language is potentially a drafting mistake, if the claims are actually intended to recite a base station obtaining downlink transmission beam information from itself, or if the “obtaining . . . from the base station” is somehow actually intended to be performed by the terminal even though the claims appear to imply that such obtaining is performed by the base station. It is also unclear if the claim language “based on the beam report configuration parameter” is also intended to apply to the recited “obtaining the downlink transmission beam information,” or if this “based on” language is only intended to apply to the alternatively recited “obtaining . . . the downlink reception beam information of the terminal reported by the terminal.” The Examiner would also like to note that these limitations also appear to lack antecedent basis. Claims 2 and 12 are thus indefinite.	Regarding claims 3 and 13, the claims are rejected because they depend from rejected claims 2 and 12. 	Regarding claims 8 and 18, the claims recite “reporting the downlink transmission beam information from the base station and/or the downlink reception beam information of the terminal to the base station based on the beam report configuration parameter in the case that the beam management information is the beam report configuration parameter.” However, both “the downlink transmission beam information from the base station” and “the downlink reception beam information of the terminal” lack antecedent basis. It is therefore unclear if these limitations are intended to refer to the beam or transmitting team recited as being reported in claims 7 and 17 or to some other information. Claims 8 and 18 are thus indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josiam et al. (US 2013/0235742, Josiam hereinafter, provided by Applicant).	Regarding claims 1 and 11, Josiam teaches beam management information configuration method applied to a base station (Beam configuration methods such as those in Figs. 6-10 and 12-13; Josiam; Figs. 6-10, 12-13; [0053]-[0054], [0058]) and a base station (Base station (BS); Josiam; Figs. 1-4, 6-10, 12-13; ), comprising a memory, a processor, and a computer program stored in the memory and configured to be executed by the processor (As can be seen for instance in at least Fig. 4, devices such as the BS may be comprised of a controller and processing circuitry. Devices may also be implemented by configurable hardware or a mixture of software and configurable hardware. The BS may thus be broadly reasonably interpreted as comprising a memory, a processor, and a computer program stored in the memory and configured to be executed by the processor; Josiah; Figs. 1-4, 6-10, 12-13; [0038], [0044]), wherein the processor is configured to execute the computer program to: 	 configure a beam management information in a beam management procedure (As can be seen for instance in at least Fig. 6, the BS may transmit a feedback configuration message to the UE in at least step 615, which may result in the UE reporting beam information. Such a feedback configuration message (as well as any or all parameters contained within it) may be broadly reasonably interpreted as a configured beam management information in a beam management procedure; Josiam; Fig. 6; Table 1; [0053]-[0054], [0058]), wherein the beam management information comprises a beam report configuration parameter in a downlink beam management procedure or a reception/transmission beam information in an uplink beam management procedure (The format of the feedback configuration message may be seen for instance in Table 1, and such a format may include many different parameters. Such parameters pertaining to a beam management procedure comprising transmissions in both the UL and DL direction may be broadly reasonably interpreted as “a beam report configuration parameter in a downlink beam management procedure” as well as “a reception/transmission beam information in an uplink beam management procedure”; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), and the beam report configuration parameter is used to indicate a terminal to report a beam satisfying a preconfigured condition in the downlink beam management procedure (As can be seen for instance in at least Fig. 6, the UE may report chosen beams to the BS based on the received feedback configuration message. The beam report configuration parameter (i.e., the parameter(s) in the feedback configuration message) may thus be broadly reasonably interpreted as being used to indicate a terminal to report a beam satisfying a preconfigured condition in the downlink beam management procedure; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]); and	transmit the beam management information to the terminal (As can be seen for instance in at least Fig. 6, the BS may transmit the feedback configuration message to the UE in at least step 615; Josiam; Fig. 6; Table 1; [0053]-[0054], [0058]).	Regarding claims 2 and 12, Josiam teaches the limitations of claims 1 and 11 respectively.	Josiam further teaches the beam management information is the beam report configuration parameter (The parameter(s) contained within the feedback configuration message may be broadly reasonably interpreted as both “the beam management information” and “the beam report configuration parameter”; Josiam; Fig. 6; [0060]-[0061], [0064]); and the processor is further configured to execute the computer program to:	obtain downlink transmission beam information from the base station and/or downlink reception beam information of the terminal reported by the terminal based on the beam report configuration parameter (As can be seen for instance in at least Fig. 6, the UE may report chosen beams to the BS based on the received feedback configuration message. Such reported beam information may be broadly reasonably interpreted as both downlink transmission beam information and downlink reception beam information of the terminal reported by the terminal based on the beam report configuration parameter; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]).	Regarding claims 3 and 13, Josiam teaches the limitations of claims 2 and 12 respectively.	Josiam further teaches the downlink transmission beam information from the base station comprises at least one of: 	a resource indication information of a downlink transmission beam from the base station, a resource group information of the downlink transmission beam from the base station, an antenna port identifier of the downlink transmission beam from the base station, or an antenna port group information of the downlink transmission beam from the base station (As can be seen for instance in at least Fig. 6, the UE may report chosen beams to the BS based on the received feedback configuration message. Because beam indices are commonly referred to as ports in the prior art and because multiple beams (i.e., a resource group) may be indicated, such information may be broadly reasonably interpreted as all of these recited alternatives; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]); and 	the downlink reception beam information of the terminal comprises at least one of: 	a resource indication information of a downlink reception beam of the terminal, a resource group information of the downlink reception beam of the terminal, an antenna port identifier of the downlink reception beam of the terminal, or an antenna port group information of the downlink reception beam of the terminal (As can be seen for instance in at least Fig. 6, the UE may report chosen beams to the BS based on the received feedback configuration message. Because beam indices are commonly referred to as ports in the prior art and because multiple beams (i.e., a resource group) may be indicated, such information may be broadly reasonably interpreted as all of these recited alternatives; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]).	Regarding claims 4 and 14, Josiam teaches the limitations of claims 1 and 11 respectively.	Josiam further teaches the beam report configuration parameter comprises at least one of: 	a number of report beams or a number of report antenna ports or a number of report beam resources, wherein the number of report beams is used to indicate a maximum number of beams reported by the terminal in the downlink beam management procedure, the number of report antenna ports is used to indicate a maximum number of antenna ports reported by the terminal in a downlink beam management procedure, and the number of report beam resources is used to indicate a maximum number of resources reported by the terminal in a downlink beam management procedure (As can be seen for instance in at least Table 1, the feedback configuration message parameters (i.e., the beam report configuration parameter) may include a number of beam indices reported. The beam report configuration parameter may thus be broadly reasonably interpreted as comprising at least a number of report beam resources, wherein the number of report beams is used to indicate a maximum number of beams reported by the terminal in a downlink beam management procedure. Because beam indices are commonly referred to as ports in the prior art, such beam indices may also be broadly reasonably interpreted as a number of report antenna ports or a number of report beam resources as well; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]); 	a beam received power threshold, which indicates a minimum received power value of the beam reported by the terminal; 	a beam received signal strength threshold, which indicates a minimum received signal strength of the beam reported by the terminal (As can be seen for instance in at least Table 1, the feedback configuration message parameters (i.e., the beam report configuration parameter) may include a CQI threshold, which may be reasonably interpreted as a beam received signal strength threshold; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]); 	a beam received power threshold offset, which indicates an offset value between the beam received power thresholds of the beams reported by the terminal in any two downlink beam management procedures; 	a beam received signal strength threshold offset, which indicates an offset value between the beam received signal strength thresholds of the beams reported by the terminal in any two downlink beam management procedures; 	a beam received power offset, which indicates a maximum power offset value between a received power of the beam and a maximum received power of the beam report by the terminal; and 	a beam received signal strength offset, which indicates a maximum signal strength offset value between a received signal strength of the beam reported by the terminal and a maximum beam received signal strength (The Examiner would like to note that because Josiam teaches at least two of the above recited alternatives, it is not necessary for Josiam to teach the other claimed alternatives. Furthermore, the Examiner would like to note that it is not necessary for Josiam to teach any elaborations on the beam report configuration parameter when Josiam may be reasonably interpreted as teaching the claimed “reception/transmission beam information,” since both are recited as being used in the alternative in the independent claims).	Regarding claims 5 and 15, Josiam teaches the limitations of claims 1 and 11 respectively.	Josiam further teaches the reception/transmission beam information comprises at least one of: 	an uplink transmission beam information of the terminal in the uplink beam management procedure; 	an offset between the uplink transmission beam information of the terminal in any two uplink beam management procedures; and 	an uplink reception beam information of the base station in the uplink beam management procedure (The format of the feedback configuration message may be seen for instance in Table 1, and such a format may include many different parameters. Such parameters pertaining to beams used for UL and DL communication may be broadly reasonably interpreted as at least “an uplink transmission beam information of the terminal in the uplink beam management procedure” and “an uplink reception beam information of the base station in the uplink beam management procedure.” Furthermore, the Examiner would like to note that it is not necessary for Josiam to teach any elaborations on the reception/transmission beam information when Josiam may be reasonably interpreted as teaching the claimed “beam report configuration parameter,” since both are recited as being used in the alternative in the independent claims; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]).	Regarding claims 6 and 16, Josiam teaches the limitations of claims 1 and 11 respectively.	Josiam further teaches the processor is further configured to execute the computer program to:	transmit the beam management information to the terminal through a RRC signaling, a MAC layer CE and/or a physical layer DCI (The Examiner would like to note that “DCI” in the art is commonly understood as “downlink control information,” and the feedback configuration message transmitted over the physical layer in the downlink direction comprising control information for physical layer measurements (e.g., beam measurements) may be broadly reasonably interpreted as being transmitted to the terminal through physical layer DCI; Josiam; Fig. 6; Table 1; [0058]-[0061], [0064]).	Regarding claim 7, Josiam teaches a beam management information processing method (Beam configuration methods such as those in Figs. 6-10 and 12-13; Josiam; Figs. 6-10, 12-13; [0053]-[0054], [0058]), applied to a terminal (UE; Josiam; Figs. 6-10, 12-13; [0053]-[0054], [0058]) and comprising: 	receiving a beam management information transmitted by a base station (As can be seen for instance in at least Fig. 6, the BS may transmit a feedback configuration message to the UE in at least step 615, which may result in the UE reporting beam information. Such a feedback configuration message (as well as any or all parameters contained within it) may be broadly reasonably interpreted as a received beam management information transmitted by a base station; Josiam; Fig. 6; Table 1; [0053]-[0054], [0058]), wherein the beam management information comprises a beam report configuration parameter in a downlink beam management procedure or a reception/transmission beam information in an uplink beam management procedure (The format of the feedback configuration message may be seen for instance in Table 1, and such a format may include many different parameters. Such parameters pertaining to a beam management procedure comprising transmissions in both the UL and DL direction may be broadly reasonably interpreted as “a beam report configuration parameter in a downlink beam management procedure” as well as “a reception/transmission beam information in an uplink beam management procedure”; Josiam; Fig. 6; Table 1; [0053]-[0054], [0060]-[0061], [0064]), and the beam report configuration parameter is used to indicate the terminal to report a beam satisfying a preconfigured condition in the downlink beam management procedure (As can be seen for instance in at least Fig. 6, the UE may report chosen beams to the BS based on the received feedback configuration message. The beam report configuration parameter (i.e., the parameter(s) in the feedback configuration message) may thus be broadly reasonably interpreted as being used to indicate a terminal to report a beam satisfying a preconfigured condition (see the parameters in Table 1) in the downlink beam management procedure; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]); and 	reporting a beam or transmitting a beam based on the beam management information (As can be seen for instance in at least Fig. 6, the UE may report chosen beams to the BS based on the received feedback configuration message; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]).	Regarding claim 17, Josiam teaches the limitations of claim 7.	Josiam further teaches a terminal, comprising a memory, a processor, and a computer program stored in the memory and configured to be executed by the processor (As can be seen for instance in at least Fig. 4, devices such as the UE may be comprised of a controller and processing circuitry. Devices may also be implemented by configurable hardware or a mixture of software and configurable hardware. The UE may thus be broadly reasonably interpreted as comprising a memory, a processor, and a computer program stored in the memory and configured to be executed by the processor; Josiah; Figs. 1-4, 6-10, 12-13; [0038], [0044]), wherein the processor is configured to execute the computer program, to implement steps of the beam management information processing method according to claim 7 (Please see the rejection of claim 7 above regarding the teachings of Josiam as to the functionality described in claim 7).	Regarding claims 8 and 18, Josiam teaches the limitations of claims 7 and 17 respectively.	Josiam further teaches the processor is further configured to execute the computer program to:	report the downlink transmission beam information from the base station and/or the downlink reception beam information of the terminal to the base station based on the beam report configuration parameter in the case that the beam management information is the beam report configuration parameter (As can be seen for instance in at least Fig. 6, the UE may report chosen beams to the BS based on the received feedback configuration message. Such reporting may be broadly reasonably interpreted as reporting downlink transmission beam information and/or downlink reception beam information of the terminal to the base station based on the received beam report configuration parameter in the case that the beam management information is the beam report configuration parameter. The Examiner would also like to note that because “the case that the beam management information is the beam report configuration parameter” is recited in the alternative to the reception/transmission beam information, it is not necessary for Josiam to teach this limitation when Josiam may be reasonably interpreted as teaching the reception/transmission beam information; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]); and 	transmit an uplink transmission beam of the terminal to the base station based on the reception/transmission beam information in the case that the beam management information is the reception/transmission beam information (As can be seen for instance in at least Fig. 6, the UE may report chosen beams to the BS based on the received feedback configuration message. Such reporting may be broadly reasonably interpreted as transmitting an uplink transmission beam of the terminal to the base station based on the received beam report configuration parameter in the case that the beam management information is the beam report configuration parameter. The Examiner would also like to note that because “the case that the beam management information is the reception/transmission beam information” is recited in the alternative to the beam report configuration parameter, it is not necessary for Josiam to teach this limitation when Josiam may be reasonably interpreted as teaching the beam report configuration parameter; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]).	Regarding claims 9 and 19, Josiam teaches the limitations of claims 7 and 17 respectively.	Josiam further teaches the reception/transmission beam information comprises at least one of: 	an uplink transmission beam information of the terminal in the uplink beam management procedure; 	an offset between the uplink transmission beam information of the terminal in any two uplink beam management procedures; and 	an uplink reception beam information of the base station in the uplink beam management procedure (The format of the feedback configuration message may be seen for instance in Table 1, and such a format may include many different parameters. Such parameters pertaining to beams used for UL and DL communication may be broadly reasonably interpreted as at least “an uplink transmission beam information of the terminal in the uplink beam management procedure” and “an uplink reception beam information of the base station in the uplink beam management procedure.” Furthermore, the Examiner would like to note that it is not necessary for Josiam to teach any elaborations on the reception/transmission beam information when Josiam may be reasonably interpreted as teaching the claimed “beam report configuration parameter,” since both are recited as being used in the alternative in the independent claims; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]).	Regarding claims 10 and 20, Josiam teaches the limitations of claims 7 and 17 respectively.	Josiam further teaches the beam report configuration parameter comprises at least one of: 	a number of report beams or a number of report antenna ports or a number of report beam resources, wherein the number of report beams is used to indicate a maximum number of beams reported by the terminal in the downlink beam management procedure, the number of report antenna ports is used to indicate a maximum number of antenna ports reported by the terminal in the downlink beam management procedure, and the number of report beam resources is used to indicate a maximum number of resources reported by the terminal in the downlink beam management procedure (As can be seen for instance in at least Table 1, the feedback configuration message parameters (i.e., the beam report configuration parameter) may include a number of beam indices reported. The beam report configuration parameter may thus be broadly reasonably interpreted as comprising at least a number of report beam resources, wherein the number of report beams is used to indicate a maximum number of beams reported by the terminal in a downlink beam management procedure. Because beam indices are commonly referred to as ports in the prior art, such beam indices may also be broadly reasonably interpreted as a number of report antenna ports or a number of report beam resources as well; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]); 	a beam received power threshold, which indicates a minimum received power value of the beam reported by the terminal; 	a beam received signal strength threshold, which indicates a minimum received signal strength of the beam reported by the terminal (As can be seen for instance in at least Table 1, the feedback configuration message parameters (i.e., the beam report configuration parameter) may include a CQI threshold, which may be reasonably interpreted as a beam received signal strength threshold; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]); 	a beam received power threshold offset, which indicates an offset value between the beam received power thresholds of the beams reported by the terminal in any two downlink beam management procedures; 	a beam received signal strength threshold offset, which indicates an offset value between the beam received signal strength thresholds of the beams reported by the terminal in any two downlink beam management procedures; 	a beam received power offset, which indicates a maximum power offset value between a received power of the beam and a maximum received power of the beam report by the terminal; and 	a beam received signal strength offset, which indicates a maximum signal strength offset value between a received signal strength of the beam reported by the terminal and a maximum beam received signal strength (The Examiner would like to note that because Josiam teaches at least two of the above recited alternatives, it is not necessary for Josiam to teach the other claimed alternatives. Furthermore, the Examiner would like to note that it is not necessary for Josiam to teach any elaborations on the beam report configuration parameter when Josiam may be reasonably interpreted as teaching the claimed “reception/transmission beam information,” since both are recited as being used in the alternative in the independent claims).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474